Exhibit 10.1

NORTHEAST COMMUNITY BANCORP, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) made this 5th day of July, 2006, by and between
NORTHEAST COMMUNITY BANCORP, INC., a federally chartered corporation (the
“Company”), and KENNETH A. MARTINEK (the “Executive”).

WHEREAS, Executive serves in a position of substantial responsibility; and

WHEREAS, the Company wishes to assure Executive’s services for the term of this
Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Company during the
term of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1. Employment. The Company will employ Executive as President and Chief
Executive Officer. Executive will perform all duties and shall have all powers
commonly incident to the offices of President and Chief Executive Officer or
which, consistent with those offices, the Board of Directors of the Company (the
“Board”) delegates to Executive. During the term of this Agreement, Executive
also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Company and to carry out the duties and
responsibilities reasonably appropriate to those offices.

2. Location and Facilities. The Company will furnish Executive with the working
facilities and staff customary for executive officers with the titles and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.

3. Term.

 

  a. The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

  b. Commencing prior to the first anniversary of the Effective Date and
continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Board will review the Agreement term and Executive’s performance
annually for purposes of determining whether to extend the Agreement and will
include the rationale and results of its review in the minutes of the meeting.
The Board will notify Executive as soon as possible after its annual review
whether the Board has determined to extend the Agreement.



--------------------------------------------------------------------------------

4. Base Compensation.

 

  a. The Company agrees to pay Executive during the term of this Agreement a
base salary at the rate of $235,000 per year, payable in accordance with
customary payroll practices.

 

  b. Each year, the Board will review the level of Executive’s base salary,
based upon factors they deem relevant, in order to determine whether to maintain
or increase his base salary.

5. Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Company may award from time to time to
senior management employees.

6. Benefit Plans. Executive will participate in life insurance, medical, dental,
pension, profit sharing, retirement and stock-based compensation plans and other
programs and arrangements that the Company may sponsor or maintain.

7. Vacations and Leave.

 

  a. Executive may take vacations and other leave in accordance with policy for
senior executives, or otherwise as approved by the Board.

 

  b. In addition to paid vacations and other leave, the Board may grant
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Board, in its discretion, may
determine.

8. Expense Payments and Reimbursements. The Company will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with his
services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Company.

9. Automobile Allowance. During the term of this Agreement, the Company will
provide Executive with the use of an automobile, including insurance,
maintenance and work-related fuel expenses, or, in the alternative and the sole
discretion of the Company, the Company will provide Executive with an automobile
allowance which would approximate the expense of a Company-provided automobile
and related insurance, maintenance and fuel costs. Executive will comply with
reasonable reporting and expense limitations on the use of such automobile as
the Company may establish from time to time, and the Company shall annually
include on Executive’s Form W-2 any income attributable to Executive’s personal
use of the automobile.

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.

 

2



--------------------------------------------------------------------------------

  b. Nothing contained in this Agreement will prevent or limit Executive’s right
to invest in the capital stock or other securities or interests of any business
dissimilar from that of the Company, or, solely as a passive, minority investor,
in any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company or its affiliates to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor will he use the information in any way other than for the benefit of
the Company.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

  b. Retirement. This Agreement will terminate upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Company (or, if no such plans exist, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days). The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

  ii.

In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement. The Company will pay Executive, as Disability
pay, an amount equal to seventy-five percent (75%) of Executive’s rate of base
salary in effect as of the date of his termination of employment due to
Disability. The Company will make Disability payments on a monthly basis
commencing on the first day of the month following the effective date of
Executive’s termination of employment due to Disability and ending on the
earlier of: (A) the date he returns to full-time employment in the same capacity
as he was employed prior to his termination for Disability; (B) his death;
(C) his attainment of age 65 or (D) the date

 

3



--------------------------------------------------------------------------------

 

this Agreement would have expired had Executive’s employment not terminated by
reason of Disability. The Company will reduce Disability payments by the amount
of any short- or long-term disability benefits payable to Executive under any
other disability programs sponsored by the Company. In addition, during any
period of Executive’s Disability, the Company will continue to provide Executive
and his dependents, to the greatest extent possible, with continued coverage
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) in which Executive and/or his
dependents participated prior to Executive’s Disability on the same terms as if
he remained actively employed by the Company.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

 

  (7) Material breach of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Company has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board, at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), Executive was guilty of the conduct described
above and specifying the particulars of this conduct.

 

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits up to the date of his
termination. Following his voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of one (1) year
from his termination date.

 

4



--------------------------------------------------------------------------------

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive will receive his base salary and the value of
employer contributions to benefit plans in which the Executive participated upon
termination for the remaining term of the Agreement, paid in one lump sum within
ten (10) calendar days of his termination. Executive will also continue to
participate in any benefit plans of the Company that provide medical, dental and
life insurance coverage for the remaining term of the Agreement, under terms and
conditions no less favorable than the most favorable terms and conditions
provided to senior executives of the Company during the same period. If the
Company cannot provide such coverage because Executive is no longer an employee,
the Company will provide Executive with comparable coverage on an individual
policy basis or the cash equivalent.

 

  iii. “Good Reason” shall exist if, without Executive’s express written
consent, the Company materially breaches any of its obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Company;

 

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of Executive to be nominated or renominated to the Board to the
extent Executive is a Board member prior to the Effective Date;

 

  (4) A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts
Executive was entitled to receive prior to the Change in Control;

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation, to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 

  (6) A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office of the Company and any branch of
the Bank, or the assignment to Executive of duties that would reasonably require
such a relocation; or

 

5



--------------------------------------------------------------------------------

  (7) Liquidation or dissolution of the Company.

 

  iv. Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained as part of a good faith,
overall reduction or elimination of such plans or benefits, applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with law), will not constitute an
event of Good Reason or a material breach of this Agreement, provided that
benefits of the same type or to the same general extent as those offered under
such plans prior to the reduction or elimination are not available to other
officers of the Company or any affiliate under a plan or plans in or under which
Executive is not entitled to participate.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company or Executive pursuant to Section 11(e) or 11(f):

 

  i. Executive’s obligations under Section 10(c) of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Company or its subsidiaries or affiliates
from any office within thirty-five (35) miles from the main office of the
Company or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Company, its subsidiaries or affiliates and any of
their employees, agents, or representatives.

 

  h. To the extent Executive is a member of the Board on the date of termination
of employment, Executive will resign from the Board immediately following such
termination of employment. Executive will be obligated to tender this
resignation regardless of the method or manner of termination, and such
resignation will not be conditioned upon any event or payment.

12. Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another entity, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

  ii.

Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert

 

6



--------------------------------------------------------------------------------

 

has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities;

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

  b. Termination. If within the period ending one year after a Change in
Control, (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the
Company will, within ten calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to three times Executive’s
average “Annual Compensation” over the five (5) most recently completed calendar
years, ending with the year immediately preceding the effective date of the
Change in Control. “Annual Compensation” will include base salary and any other
taxable income, including, but not limited to, amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses, retirement benefits, director or committee fees and fringe benefits
paid or accrued for Executive’s benefit. Annual compensation will also include
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive for such year. The cash payment
made under this Section 12(b) shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of Executive’s termination of
employment, however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12. Following termination of employment, executive will
also continue to participate in any benefit plans that provide medical, dental
and life insurance coverage upon terms no less favorable than the most favorable
terms provided to senior executives. If the Company cannot provide such coverage
because Executive is no longer an employee, the Company will provide Executive
with comparable coverage on an individual basis or the cash equivalent. The
medical, dental and life insurance coverage provided under this Section 12(b)
shall cease upon the earlier of: (i) Executive’s death; (ii) Executive’s
employment by another employer other than one of which he is the majority owner;
or (iii) thirty-six (36) months after his termination of employment.

 

  c. The provisions of Section 12 and Sections 14 through 26, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or one year following a Change in Control.

 

  d. Notwithstanding anything in this Section 12 to the contrary, a “Change in
Control” for purposes of this Agreement shall not include any corporate
restructuring transaction by the Company, including, but not limited to, a
mutual to stock conversion, provided that the Board of Directors of the Company
immediately preceding such transaction constitutes at least a majority of the
Board of Directors of the Company after such transaction.

 

7



--------------------------------------------------------------------------------

13. Indemnification and Liability Insurance.

 

  a. Indemnification. The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Company or any of its subsidiaries or affiliates (whether or
not he continues to be a director or Executive at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an Executive or director of the Company or
any of its subsidiaries or affiliates. Indemnification for expenses will not
extend to matters related to Executive’s termination for Cause. Notwithstanding
anything in this Section 13(a) to the contrary, the Company will not be required
to provide indemnification prohibited by applicable law or regulation. The
obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.

 

  b. Insurance. During the period for which the Company must indemnify Executive
under this Section, the Company will provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy, at the Company’s expense, that is at least equivalent to the
coverage provided to directors and senior executives of the Company.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorney fees, incurred by Executive in connection with
his successful enforcement of the Company’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Company take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Company to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Company make payment or take action under this Agreement.

15. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Company,
would constitute a “parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments and benefits
pursuant to Section 12 shall be reduced or revised, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 12 being non-deductible to
the Company pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The Bank’s independent public
accountants will determine any reduction in the payments and benefits to be made
pursuant to Section 12; the Company will pay for the accountant’s opinion. If
the Company and/or Executive do not agree with the accountant’s opinion, the
Company will pay to Executive the maximum amount of payments and benefits
pursuant to Section 12, as selected by Executive, that the opinion indicates
have a high probability of not causing any payments and benefits to be
non-deductible to the Company and subject to the imposition of the excise tax
imposed under Section 4999 of the Code. The Company may also request, and
Executive has the right to demand that the Company request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such tax consequences.

 

8



--------------------------------------------------------------------------------

The Company will promptly prepare and file the request for a ruling from the
IRS, but in no event later than thirty (30) days from the date of the
accountant’s opinion referred to above. The request will be subject to
Executive’s approval prior to filing; Executive shall not unreasonably withhold
his approval. The Company and Executive agree to be bound by any ruling received
from the IRS and to make appropriate payments to each other to reflect any IRS
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall result
in a reduction of any payments or benefits to which Executive may be entitled
upon termination of employment other than pursuant to Section 12 hereof, or a
reduction in the payments and benefits specified in Section 12, below zero.

16. Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Company shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Company under this Agreement.

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

 

  b. Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business offices and to
Executive at his home address as maintained in the records of the Company.

20. No Plan Created by this Agreement. Executive and the Company expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

 

9



--------------------------------------------------------------------------------

22. Applicable Law. Except to the extent preempted by federal law, the laws of
the State of New York shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

24. Headings. Headings contained in this Agreement are for convenience of
reference only.

25. Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

26. Source of Payments. Notwithstanding any provision in this Agreement to the
contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by Executive under the Employment Agreement in
effect between Executive and the Bank, the payments and benefits paid by the
Bank will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by Executive on
activities related to the Company and the Bank, respectively, as determined by
the Company and the Bank.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on July 5,
2006.

 

ATTEST:     NORTHEAST COMMUNITY BANCORP, INC.

/s/ Anne Stevenson - DeBlasi

    By:   /s/ Linda M. Swan Witness       For the Entire Board of Directors
WITNESS:     EXECUTIVE

/s/ Anne Stevenson - DeBlasi

    By:  

/s/ Kenneth A. Martinek

      Kenneth A. Martinek

 

10